Citation Nr: 0520185	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for heart disease has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal arises from a June 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
reopening of the veteran's claims for service connection for 
diabetes mellitus and heart disease. 

In July 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to service connection for diabetes mellitus and 
heart disease in an October 1993 decision.  The RO notified 
him of the decision in November 1993, and that decision was 
final.

2.  In a September 1997 decision, the Board denied the 
veteran's claim to reopen the issues of service connection 
for diabetes mellitus and heart disease. 

3.  The new evidence submitted since the September 1997 Board 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision, which denied the 
veteran's claim to reopen the issues of entitlement to 
service connection for diabetes mellitus and heart disease, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the Board's September 1997 
decision is not new and material; thus, the claim of service 
connection for diabetes mellitus and heart disease is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

By way of history, the RO originally denied the veteran's 
claim for entitlement to service connection for diabetes 
mellitus and heart disease in an October 1993 decision.  The 
RO notified him of the decision in November 1993, and that 
decision became final.

The record shows that in a September 1997 decision, the Board 
denied the veteran's claim to reopen the issues of 
entitlement to service connection for diabetes mellitus and 
heart disease.  The decision therefore became final.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103.  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted, "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for diabetes mellitus and heart disease was 
received in November 2002, and evidence has been received in 
support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2004). 

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In the September 1997 decision, the Board found that no new 
and material evidence had been submitted since the RO's final 
October 1993 rating decision (the RO notified the veteran by 
correspondence in November 1993) in which it denied the 
issues of entitlement to service connection for diabetes 
mellitus and heart disease.

The Board noted in the September 1997 decision that the 
veteran's service records were not associated with the claims 
folder. The RO had attempted on several occasions, most 
recently in January 2003, to obtain the veteran's service 
records from the National Personnel Records center (NPRC).  
The NPRC informed the RO, however, that the veteran's service 
records were not available and may have been destroyed in a 
fire in July 1973. 

Pursuant to the veteran's November 2002 claim to reopen, the 
RO sent another request to the NPRC in January 2003 to obtain 
his service medical records.  The NPRC responded that the 
veteran's file was fire related and there were no service 
medical records or records from the Office of the Surgeon 
General (SGO).  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records. 
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.

In this case, the RO has attempted to locate the veteran's 
service medical records. The RO first submitted a request to 
the NPRC prior to the original October 1993 decision asking 
for all available military medical and dental records for the 
veteran. There is no indication that the service medical 
records exist, and the best evidence, provided by the veteran 
himself, indicated that unfortunately they no longer exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); see also Hayre, supra 
(VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  So 
it is in this case.

In the present case, subsequent to the Board's September 1997 
decision, the Board finds that new and material evidence has 
not been submitted. The evidence submitted since the Board's 
September 1997 decision does not address or show that the 
veteran developed or aggravated diabetes mellitus or heart 
disease during service from April 1943 to January 1946, more 
than 50 years ago.

The veteran has repeated the same contentions that the Board 
considered in the September 1997 decision.  The veteran 
continues to maintain that he was assigned to the British 
military while stationed in and around Burma during World War 
II.  The Board addressed this in the September 1997 decision, 
noting that the RO unsuccessfully attempted to obtain the 
veteran's service records from the British government.

The veteran's contentions are redundant of those contentions 
considered at the time of the prior denial and, to the extent 
that any of his contentions may be considered new, the Board 
finds that such lay statements cannot be considered 
"material" since when it is viewed by itself or when 
considered with previous evidence of record, such evidence 
cannot be considered competent medical evidence that is 
necessary to substantiate the claim.  The post-service 
medical records show that the veteran was not diagnosed with 
diabetes mellitus or heart disease until the early 1960s, 
nearly 15 years after he was discharged from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  He has 
stated that he has not been able to obtain any pre or post-
service medical records because the doctors who had treated 
him have passed away.  

There is no medical evidence to corroborate the veteran's 
contention that he either developed or aggravated his 
diabetes mellitus and heart disease during or as a result of 
service.  

To the extent that the veteran offers his own statements in 
support of his claim, as a layperson, he is not capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge).  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).

Like the evidence of record at the time of the Board's 
September 1997 decision, the record still does not contain 
any competent evidence that the veteran developed diabetes 
mellitus or heart disease during service, or that these 
disorders were pre-existing and were aggravated by service. 

As such, the newly submitted evidence is not material because 
it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  Consequently, the record does not 
contain new and material evidence to reopen the claim to 
reopen the issues of entitlement to service connection for 
diabetes mellitus or heart disease. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in January and 
March 2003, which was prior to the RO's June 2003 decision, 
of what information and evidence was needed to substantiate 
his claim to reopen the issues of entitlement to service 
connection for diabetes mellitus and heart disease.  The 
letters also advised him of the information and evidence that 
should be submitted by him, namely, any additional evidence 
and argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page one of the January 2003 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claim to reopen the issues of entitlement to 
service connection for diabetes mellitus and heart disease.  
To summarize, the RO explained that it needed evidence from 
him that showed his claimed diabetes mellitus and heart 
disease existed from military service to the present day.  On 
page two, in the first complete paragraph, the RO requested 
that he send it "any medical reports you have."  The RO 
echoed this request in the March 2003 letter.

When considering the January and March 2003 notification 
letters, the Board finds that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  With regard to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection, the Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because there is no 
basis to reopen the claim, the Board finds there is no 
obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence not having been received; the claim 
of entitlement to service connection for diabetes mellitus or 
heart disease is not reopened.


	                        
____________________________________________
	JOHN CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


